OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs.
We agree with the Appellate Division that the civil rights cause of action was properly dismissed by Special Term on the ground that the publication was newsworthy and not for the purpose of advertising or trade. (See, Stephano v News Group Pub., 64 NY2d 174, 184.) The defamation cause of action was, likewise, properly dismissed. The contested photograph and caption are not reasonably susceptible of a meaning defamatory to the public figure misidentified in the caption as the individual depicted in the photograph. (See, James v Gannett Co., 40 NY2d 415, 419-420.)
Judges Meyer, Simons, Kaye, Alexander, Titone and Hancock, Jr., concur in memorandum; Chief Judge Wachtler taking no part.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, in a memorandum.